J   -A30007-16



NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37
EILEEN    P.   NORMAN                                      IN THE SUPERIOR COURT OF
                                                                 PENNSYLVANIA
                               Appellant

                          v.

MAURICE NORMAN

                                                                  No. 764 MDA 2016


                        Appeal from the Decree April 25, 2016
                  In the Court of Common Pleas of Dauphin County
                      Civil Division at No(s): 2012 -CV -1174 -DC


BEFORE:        BOWES, OLSON AND STABILE, JJ.

MEMORANDUM BY BOWES, J.:                                           FILED MAY 05, 2017

        Eileen   P.   Norman ("Wife") appeals from trial court's divorce decree and

order     of     equitable     distribution     adopting    the     master   report   and

recommendation of December 15, 2015. We affirm.

        Wife and Maurice Norman ("Husband") married on October 12, 1997,

and separated on February 10, 2012.                  Three children were born of the

marriage.        On February 10, 2012, Husband filed a complaint in divorce

seeking only to dissolve the marriage.              Three days later, Husband filed an

amended complaint, adding            a   request that the trial court equitably divide the

marital assets. Wife filed       a   petition for related claims pursuing counsel fees,

alimony pendent lite, and permanent alimony.
J   -A30007-16



        On December 17, 2014, the     trial court appointed       a   master to address

the dissolution of the marriage and Wife's economic claims.                  The master

directed the parties to attend   a   settlement conference on March 11, 2015.

Wife    attended   the conference     in    person   and       Husband      appeared     by

telephone.   Both parties were represented by counsel.            The conference was

not of record; however, the parties arrived at             a   settlement agreement.

Pursuant to that      understanding, the parties declared that they had

previously distributed their personal property to their mutual satisfaction and

would remain responsible for any debt in each party's own name.                          In

addition, following their separation, Husband had transferred his interest in

two marital properties to Wife.      Wife agreed to list one property for short

sale, and indemnify Husband for the mortgage and expenses related to the

second    property.   In exchange,         Husband   promised         to   pay   insurance

premiums for two life insurance policies, one in each party's name, and

retain Wife as the beneficiary on his policy. Husband also agreed to remove

his personal vehicle from Wife's real estate and provide Wife with twenty-

four months of spousal support, and then at decreasing amounts for                 a   total

of sixty months.

        Following the conference, on March 13, 2015, the master filed                     a


settlement conference memorandum indicating that the parties had reached

an agreement resolving the outstanding economic issues and directing




                                       -2
J   -A30007-16



Husband's attorney to draft       a   settlement agreement outlining the terms of

the parties' arrangement.

           Shortly thereafter, Wife communicated to her attorney that she did not

agree with the terms outlined in the master's memorandum.                    Nonetheless,

Wife's disagreement was not conveyed to Husband or his attorney until May

6, 2015, approximately one month after Husband had circulated                     a   draft

marital settlement agreement based on the terms discussed during the

settlement conference.        Husband filed   a   petition to enforce the agreement,

and    a    hearing was held on September 15, 2015.         The master entertained

testimony and briefs from both parties.               It then   issued   a    report and

recommendation finding that the parties had reached an agreement during

the March        15, 2015 settlement conference, the terms of which were

contained within the master's settlement conference memorandum.

           Wife filed exceptions to the master's report, contending that it had

erred in finding that the parties had reached an oral accord, and seeking                a


remand to permit the master to hold           a   hearing on the distribution of the

marital property. The trial court denied Wife's exceptions, ruling that there

was sufficient evidence to support Husband's claim that the parties had

reached an enforceable oral settlement.            Accordingly, it entered an order

divorcing the parties and adopting the master's report and recommendation

as the final order in regard to the economic claims.            Wife filed this timely

appeal and       a   Rule 1925(b) statement of matters complained of on appeal.

                                          - 3 -
J   -A30007-16



The trial court authored its Rule 1925(a) opinion, and this matter is now

ready for our review.

        Wife presents one question for our consideration:                      "Whether the

divorce court committed prejudicial error and/or abused its discretion and

violated Wife's right to due process by finding that the parties entered into

an enforceable oral contract which resolved all outstanding economic issues

and did not hold        a     hearing on the merits?       Wife's brief at 4 (unnecessary

capitalization omitted).

        Wife disputes the court's finding that she entered into an enforceable

oral contract during the settlement conference. Generally, we review                  a   trial

court's order for equitable distribution for an abuse of discretion or an error

of law.     Green v. Green, 69 A.3d 282, 285 (Pa.Super. 2013). Where the

appeal raises    a   question of law, our standard of review           is de   novo and our

scope of review          is    plenary.    Raines v. Raines, 149 A.3d 375, 378

(Pa.Super. 2016).           Nevertheless, "it   is   within the province of the trial court

to weigh the evidence and decide credibility and this Court will not reverse

those determinations so long as they are supported by the evidence."

Morgante v. Morgante, 119 A.3d 382, 387 (Pa.Super. 2015) (citation
omitted).     Moreover, although the trial court decides the credibility of the

witnesses, where, as here, the parties have appeared before                a   master, "[w]e

are also aware that           a   master's report and recommendation, although only

advisory,    is to be   given the fullest consideration, particularly on the question

                                             - 4 -
J   -A30007-16



of credibility of witnesses, because the master has the opportunity to

observe and assess the behavior and demeanor of the parties."                   Id.
        With regard to the parties' alleged settlement agreement, our analysis

is   governed by contract law unless the agreement provides otherwise.

Kraisinger      v.   Kraisinger, 928 A.2d 333, 339 (Pa.Super. 2007).                A   contract

is   formed upon an offer and acceptance where "the parties to it 1) reach                    a


mutual understanding, 2) exchange consideration, and 3) delineate the

terms of their bargain with sufficient clarity." Company Image Knitware,

Ltd.   V.   Mothers Work, Inc., 909 A.2d 324, 330 (Pa.Super. 2006) (citation
omitted). Further, "[c]onsideration consists of              a   benefit to the promisor or   a


detriment to the promisee." Id. As it relates to this matter:

        Where a settlement agreement contains all the requisites for a
        valid contract, a court must enforce the terms of the agreement.
        This is true even if the terms of the agreement are not yet
        formalized in writing. Pursuant to well -settled Pennsylvania law,
        oral agreements to settle are enforceable without a writing.

Step Plan Services, Inc. v. Koresko, 12 A.3d 401, 409 (Pa.Super. 2010)

(citation omitted).

            Wife's argument on appeal      is   two -fold.       First, she contends that the

trial court erred      in   determining the parties had entered into an enforceable

oral contract since there is no evidence that Husband presented                 a   valid offer,

and that she accepted that offer.         She maintains that Husband did not make

an offer      until he transmitted the draft agreement on April 7, 2015.

Moreover, Wife asserts that she rejected this offer on May 6, 2015. Thus,

                                            - 5 -
J   -A30007-16



she argues that she never demonstrated intent to be bound by the terms of

the agreement.       In support of this position, Wife relies on her testimony at

the September 15, 2015 hearing wherein she insisted that she did not

acknowledge an intent to be bound at the settlement conference and that

she did not believe that equitable distribution would be finally resolved at

that time.       Further, she emphasizes that, when the master circulated its

settlement conference memorandum, Wife immediately emailed her attorney

indicating that she did not agree with the terms contained therein.

        Next, Wife argues that the supposed agreement fails for lack of

consideration.       She    posits that the terms described     in   the master's

memorandum do not inure to her benefit, and has consistently held that she

did not consent to those terms at the settlement conference.           Hence, Wife

concludes, the trial court erred in finding that the parties had entered into an

enforceable, oral agreement during the settlement conference. We disagree.

          Of   notable     import, we observe that the      master's    settlement

conference memorandum, authored contemporaneously to that meeting,

includes the following:

        VII. Result of Settlement Negotiations. At the conclusion of the
        [settlement conference], the parties had reached an overall
        agreement resolving all outstanding economic issues. The basic
        terms of their Agreement, that will be incorporated into a marital
        settlement agreement prepared by Husband's attorney[.]

Settlement Conference Memorandum, 3/13/15, at 3.            That document then

sets forth with specificity the agreed upon terms as they relate to the

                                        - 6 -
J   -A30007-16



distribution of the parties' various properties. Id. 3-5.         At the September

15, 2015 hearing, Husband testified that those provisions were an accurate

reflection of the terms to which the parties agreed following the settlement

conference.      N.T. Hearing,   9/15/15, at 4-9.         Further, Husband acted in

reliance on those terms, for example, by immediately seeking to remove and

sell his vehicle, which had remained on Wife's real estate.               Id. at 6;
Settlement Conference Memorandum, 3/13/15, at 3.                The master credited

this testimony, and upon its review, the trial court determined the record

supported this finding.

         The master did not credit Wife's testimony asserting that she believed

the subsequent draft agreement authored by Husband constituted the actual

offer.     Similarly, the court found no support in the record for Wife's

assessment, noting that she conceded that her own attorney believed they

had reached an agreement following the settlement conference. Trial Court

Opinion, 7/11/16, at 7; Wife's Answer to Husband's Amended Petition to

Enforce, 8/14/15, at   115.


         Wife contends that she communicated her disagreement with the

outcome of the settlement negotiations to her attorney shortly after

receiving the master's memorandum.                However, Wife's behavior following

the settlement conference        is   not sufficient to refute the claim that she

previously consented to the terms of the agreement and merely changed her

mind. In light of the master's memorandum, Husband's credible testimony,

                                          - 7 -
J   -A30007-16



and Wife's acknowledgment that the parties' attorneys believed they had

reached an agreement, her subsequent conduct is more probative of               a


change of heart, rather than       a   lack of mutual agreement.       Hence, we

conclude that the record supports the finding that Husband made an offer

that Wife accepted, as enunciated      in the master's   memorandum.

        Finally, we are not persuaded by Wife's assertion that the agreement

lacked consideration.      Our review of the terms of the parties' agreement

reveals that Wife benefited from the property distribution.             Husband

promised to continue to pay the premiums of the parties' Northwestern

Mutual Life Insurance policies, and Wife remained the beneficiary of the

policy insuring Husband's life.    Husband also agreed to alimony payments

which directly benefit Wife at Husband's expense. Thus, the agreement was

supported by adequate consideration.         Knitware, supra.    As such, Wife is

not entitled to relief.

        Decree affirmed.

Judgment Entered.




J    seph D. Seletyn,
Prothonotary


Date: 5/5/2017




                                        -8